 

Exhibit 10.4

 

EXHIBIT G

 

Exit Facility Term Sheet

 

Summary of Terms and Conditions

 

Capitalized terms used but not defined in this Exhibit G (the “Term Sheet”)
shall have the meanings set forth in the Senior Secured Super-Priority
Debtor-In-Possession Credit Agreement (the “DIP Credit Agreement”) to which this
Exhibit G is attached and in the other Exhibits attached hereto. In the case of
any such capitalized term that is subject to multiple and differing definitions,
the appropriate meaning thereof in this Exhibit G shall be determined by
reference to the context in which it is used.

Exit Facility Term Sheet

 

Borrowers: Reorganized Tailored Brands, Inc., a Texas corporation (“Parent”),
The Men’s Wearhouse, Inc., a Texas corporation (the “Company” or the “Borrower
Representative”) and certain of its domestic subsidiaries to be mutually agreed
(the “Borrowers”) and Moores The Suit People Corp., a Nova Scotia unlimited
company (the “Canadian Borrower”).     Administrative Agent and Collateral
Agent: JPMorgan Chase Bank, N.A. (in its capacity as administrative agent, the
“Administrative Agent”, and in its capacity as collateral agent, the “Collateral
Agent”).   JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Administrative
Agent (and together with the Administrative Agent, the “Agents”).     Sole Lead
Arranger and Bookrunner: JPMorgan Chase Bank, N.A. (the “Lead Arranger”).    
Lenders: JPMorgan Chase Bank, N.A., JPMorgan Chase Bank, N.A., Toronto Branch
and a syndicate of financial institutions arranged by the Lead Arranger and
reasonably acceptable to the Company (other than any Disqualified Lender) who
become Lenders providing Exit Revolving Loans (as defined below)  (collectively,
the “Lenders”).     Swingline Lender: JPMorgan Chase Bank, N.A., as the swing
line lender (in such capacity, the “Swing Line Lender”).     Issuing Bank:
JPMorgan Chase Bank, N.A. and such other Lender as may be designated by the
Company and agreed to by such Lender, as the issuing bank (in such capacity, the
“Issuing Bank”).     Exit Revolving Facility: A $430,000,000 senior secured
revolving credit facility available from time to time from the Conversion Date
until March 31, 2021; such available amount being reduced to $400,000,000 on
April 1, 2021  and through the Maturity Date (as defined below) (as the same may
be increased or decreased in accordance with the terms therein, the “Exit
Revolving Facility”, the commitments thereunder, the “Exit Revolving
Commitments” and the loans thereunder, the “Exit Revolving Loans”), which shall
include a $75,000,000 sublimit for the issuance of standby and documentary
letters of credit (each, a “Letter of Credit”) and a $40,000,000 sublimit for
swing line loans (each, a “Swing Line Loan”).  Letters of Credit will be issued
by the Issuing Bank and Swing Line Loans will be made available by the Swing
Line Lender, and each of the Lenders under the Exit Revolving Facility will
purchase an irrevocable and unconditional participation in each Letter of Credit
and each Swing Line Loan.  Such Letters of Credit may be denominated in US
Dollars, Canadian Dollars or any LC Alternative Currency (as defined in the
Pre-Petition ABL Credit Agreement).

 



1

 

 

Definitive Documentation: The definitive documentation for the Exit Revolving
Facility (the “Definitive Documentation”) shall, except as otherwise set forth
herein, be based on and substantially consistent with the Credit Agreement,
dated as of  June 18, 2014 (as amended by that certain Joinder Agreement, dated
as of June 18, 2014, that certain Amendment No. 1, dated as of July 28, 2014,
that certain Joinder Agreement, dated as of January 31, 2016, that certain
Joinder Agreement, dated as of June 30, 2016, that certain Amendment No. 2,
dated as of October 25, 2017, and that certain Amendment No. 3, dated as of
April 30, 2019), by and among Parent, the Company, certain U.S. subsidiaries of
Parent party thereto, Moores The Suit People Corp., a Nova Scotia unlimited
company, JPMorgan Chase Bank, N.A., as the administrative agent and the
collateral agent, and certain lenders party thereto from time to time (the
“Pre-Petition ABL Credit Agreement”), (i) as modified by the terms set forth
herein and the transactions contemplated by the RSA, (ii) subject to
modifications to reflect changes in law or accounting standards since the date
of such precedent and administrative agency, collateral agency and operational
requirements of the Administrative Agent and Collateral Agent (including,
without limitation, to incorporate provisions relating to LIBOR successor
language, bail-in provisions and QFC stay rules) and (iii) with such other terms
and conditions as may be reasonably agreed between the Borrowers, the
Administrative Agent and the Lenders. The Definitive Documentation shall be
negotiated in good faith within a reasonable time period to be determined based
on the expected date of the Court’s entry of the Confirmation Order. This
paragraph, collectively, is referred to herein as the “Documentation
Principles”.       Purpose: The proceeds of the Exit Revolving Facility will be
used by the Borrowers (a) on the Conversion Date, together with the proceeds of
borrowings under any other long term Indebtedness for borrowed money that is
incurred in connection with the Acceptable Plan, and cash on hand, (i) to pay
the consideration for the reorganization that is consummated in accordance with
the Acceptable Plan (the “Reorganization”), (ii) for the refinancing of any
Pre-Petition Indebtedness (including the Indebtedness outstanding (if any) under
the Pre-Petition ABL Credit Agreement) and the replacement of the Indebtedness
outstanding under the DIP Credit Agreement pursuant to the conversion described
in Section 2.23 of the DIP Credit Agreement, (iii) for the payment of any
close-out fees in connection with the termination of hedging obligations, if
any, of the Borrower and its subsidiaries (including accrued and unpaid interest
and applicable premiums), to consummate the Reorganization and other
transactions contemplated by the Acceptable Plan (collectively, the
“Transactions”) and (iv) to pay fees, costs and expenses related to the
Transactions and relating to the Cases (including professional fees) and for
other general corporate purposes and (b) on and after the Conversion Date, to
finance the working capital needs and other general corporate purposes of the
Borrower Representative and its subsidiaries (including for capital
expenditures, acquisitions, working capital and/or purchase price adjustments,
the payment of transaction fees and expenses (in each case, including in
connection with the Reorganization), other investments, restricted payments and
any other purpose not prohibited by the Definitive Documentation).

 



2

 

 

Incremental Facility: In an amount not to exceed $50,000,000 in the aggregate,
and otherwise substantially similar to the Pre-Petition ABL Credit Agreement,
subject to the Documentation Principles.       Maturity Date: The earlier of (i)
4 years after the Petition Date and (ii) the date that is 91 days prior to the
final scheduled maturity of any Indebtedness outstanding under the Exit Facility
Agreement (as defined in the Term Credit Agreement).     Availability:

Exit Revolving Loans and Letters of Credit (subject to the Letter of Credit
sublimit set forth above) under the Exit Revolving Facility may be made to the
Borrowers on a revolving basis up to the lesser of (i) Exit Revolving
Commitments and (ii) the Borrowing Base then in effect (the lesser of (i) and
(ii) being hereinafter referred to as the “Line Cap”).

 

The “Borrowing Base” shall be equal to the sum, at the time of calculation of
(a) 90% of the face amount of eligible credit card account receivables of the
Loan Parties; plus (b) 85% of the face amount of eligible accounts receivables;
plus (c) the lesser of (i) 90% of the appraised net orderly liquidation value of
eligible inventory and (ii) the net book value of eligible inventory (provided
that in no event shall the amount included in the Borrowing Base pursuant to
this clause (c) attributable to uncut fabric bolsters exceed $10,000,000 at any
time); plus (d) the lesser of (i) 85% of the appraised net orderly liquidation
value of eligible rental inventory and (ii) the net book value of eligible
rental inventory (provided that in no event shall the amount included in the
Borrowing Base pursuant to this clause (d) exceed 20% of the total Borrowing
Base) minus (e) customary reserves imposed by the Administrative Agent in its
Permitted Discretion, minus (f) the Availability Block (as defined below).

 

The Administrative Agent may, in its Permitted Discretion upon prior notice
(other than during a Dominion Period in which case notice shall not be required)
to the Borrower Representative, reduce the advance rates set forth above, adjust
Reserves or reduce one or more of the other elements used in computing the
Borrowing Base.

 

The amount of any reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter which is the
basis for such reserve. Reserves will include, without limitation, specific
items arising from field exams/appraisals/audits. Notwithstanding anything
herein to the contrary, Administrative Agent shall not establish duplicate
reserves to the address the same event, condition or matter otherwise addressed
within the applicable eligibility definitions and shall not duplicate other
reserves then established.

 



3

 

 

 

Eligible credit card accounts receivables, eligible account receivables,
eligible inventory and eligible rental inventory shall be defined in a manner
generally consistent with the Documentation Principles, with such changes, if
any, as may be mutually agreed.

 

“Permitted Discretion” means a determination of the Administrative Agent made in
good faith and in the exercise of reasonable (from the perspective of a secured
asset-based lender) business judgment.

 

Notwithstanding the foregoing, to the extent the Administrative Agent has not
received an Inventory appraisal for the Borrowers that is reasonably
satisfactory to the Administrative Agent by December 31, 2020, the
Administrative Agent shall impose an availability block equal to not greater
than 10% of the Line Cap (the “Availability Block”) until such time as such
Inventory appraisal (that is reasonably satisfactory to the Administrative
Agent) has been completed; provided that if such Inventory appraisal (that is
reasonably satisfactory to the Administrative Agent) has not been completed by
March 31, 2021, an Event of Default shall be deemed to have occurred and be
continuing as a result thereof.

    Amortization: None.     Voluntary Prepayments and Commitment Reductions:
Voluntary prepayments of borrowings and voluntary reductions of the unutilized
portion of the commitments under the Exit Revolving Facility will be permitted
at any time, in minimum principal amounts to be mutually agreed upon between the
Borrowers and the Administrative Agent consistent with the Documentation
Principles, without premium or penalty, subject to reimbursement of the Lenders’
redeployment costs (other than lost profits) in the case of a prepayment of
Eurodollar Borrowings prior to the last day of the relevant interest period.    
Mandatory Prepayments: Substantially similar to the Pre-Petition ABL Credit
Agreement, subject to the Documentation Principles.     Interest Rates and Fees:
The Exit Revolving Facility shall bear interest and accrue fees at the rates set
forth on Annex I hereto.     Guarantees: All obligations of the Borrowers under
the definitive credit agreement for the Exit Revolving Facility (the “Exit
Credit Agreement”) and the related guarantee and collateral agreement, mortgage
agreements (if any) and other collateral documents (together with the Exit
Credit Agreement, the “Loan Documents”) (collectively, the “Borrowers
Obligations”) will be unconditionally guaranteed jointly and severally on a
senior basis (the “Guarantees”) by each existing and subsequently acquired or
organized direct or indirect domestic subsidiary of the Parent and the direct or
indirect Canadian subsidiaries of the Canadian Borrower (other than customary
excluded subsidiaries as set forth in the Pre-Petition ABL Credit Agreement)
(the “Subsidiary Guarantors”, together with the Borrowers and the Canadian
Borrower, the “Loan Parties”).

 



4

 

 

Security:

Subject to the intercreditor agreement described below under “Intercreditor
Agreement” and other customary limitations and exclusions to be mutually agreed,
the Borrowers’ Obligations and the Guarantees (collectively the “Secured
Obligations”) will be secured on a first priority basis by substantially all
assets of the Loan Parties (collectively, the “Collateral”).

 

All of the foregoing described in this section and the “Guarantees” section
above, the “Collateral and Guarantee Requirement”.

    Conditions Precedent to the Conversion Date:

The availability of the Exit Revolving Facility on the Conversion Date and any
extension of credit thereunder will be subject solely to satisfaction (or
waiver) of the following conditions:

 

·     execution and delivery by the Loan Parties of the Definitive Documentation
to be delivered at closing;

 

·    delivery of promissory notes to the Lenders on the Conversion Date, if
requested at least two (2) Business Days before the Conversion Date;

 

·     delivery of board resolutions and organizational documents of the Loan
Parties;

 

·     delivery of incumbency/specimen signature certificate of the Loan Parties;

 

·     delivery of customary legal opinions by counsel to the Borrowers;

 

·     there shall not have occurred since the Petition Date any event or
condition that has had or would be reasonably expected, either individually or
in the aggregate, to have a Material Adverse Effect (for purposes of this
condition, defined in a manner substantially similar to the Pre-Petition ABL
Credit Agreement) but including a carve-out to be agreed with respect to the
impacts of the cases and COVID-19 in determining whether a “Material Adverse
Effect” has occurred or exists under clause (a) thereof;

 

·    the Agents shall have received a certificate (in substantially the same
form as the corresponding certificate delivered in connection with the
Pre-Petition ABL Credit Agreement) of the chief financial officer (or financial
officer in a similar role) of the Company, stating that it and its subsidiaries,
taken as a whole, as of the Conversion Date, are solvent, in each case, after
giving effect to the consummation of the Acceptable Plan;

 



5

 

 

 

·     all fees due and payable to the Agents, Collateral Agent and Lenders shall
have been paid (or shall have been caused to be paid), and all expenses to be
paid or reimbursed to the Agents, Collateral Agent and Lenders that have been
invoiced at least three (3) Business Days prior to the Conversion Date shall
have been paid (or shall have been caused to be paid);

 

·     the Loan Parties shall have provided the documentation and other
information to the Lenders that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the Patriot
Act, at least three (3) Business Days prior to the Conversion Date (or such
later date agreed to by the Administrative Agent) to the extent requested ten
(10) days prior to the Conversion Date;

 

·     the Court shall have entered (A) the Confirmation Order and (B) one or
more orders authorizing and approving the extensions of credit in respect of the
Exit Credit Agreement, each in the amounts and on the terms set forth herein,
and all transactions contemplated by the Exit Credit Agreement, and, in each
case, such orders shall be in full force and effect and shall not have been
stayed, reversed, vacated or otherwise modified;

 

·     the Collateral and Guarantee Requirement (excluding certain customary
post-closing items to be mutually agreed) shall have been satisfied or waived
and a satisfactory Intercreditor Agreement with respect to the take back debt
shall have been executed and delivered and be in full force and effect;

 

·     the effective date under the Acceptable Plan shall have occurred, or shall
occur contemporaneously with the effectiveness of the Exit Revolving Facility
and all conditions precedent thereto as set forth therein shall have been
satisfied or waived, including, without limitation, the satisfaction in full of
the Indebtedness under the Pre-Petition ABL Credit Agreement and the DIP Credit
Agreement;

 

·     the accuracy of representations and warranties in all material respects
(without duplication of any materiality qualifier) on the Conversion Date
(except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
be true and correct in all material respects (without duplication of any
materiality qualifier) as of such earlier date);

 

·     the absence of the existence of any default or event of default under the
Loan Documents on the Conversion Date;

 

·     the receipt by the Agents and the Lenders of an updated business plan in
form reasonably consistent with the business plan received prior to the filing
of the Chapter 11 cases;

 



6

 

 

 

·     the Loan Parties shall have delivered a borrowing base certificate dated
as of the Conversion Date calculated with respect to the month ending at least
15 days prior to the Conversion Date, reflecting Availability as of the
Conversion Date of not less than 25% of the Line Cap (after giving effect to all
payments required to be made in connection with the Conversion Date, the release
of any Restricted Cash (and corresponding pay down of amounts outstanding under
the DIP ABL Facility) on or prior to the Conversion Date, and the release of
reserves which are no longer applicable after such payments); and

 

·     the aggregate amount of Indebtedness of the Company and its Restricted
Subsidiaries (excluding the obligations under the Exit Revolving Facility and
obligations outstanding on the Petition Date or permitted under the DIP Credit
Agreement and permitted to remain outstanding pursuant to the RSA) shall not
exceed $425,000,000 on a pro forma basis after giving to the Transactions on the
Conversion Date.

    Conditions to All Borrowings:

The conditions to all borrowings will be limited to:

 

(1) prior written notice of borrowing,

 

(2) the accuracy in all material respects (or in respect of representations and
warranties qualified as to materiality, Material Adverse Effect or similar
language, in all respects) of representations and warranties,

 

(3) the absence of any default or Event of Default,

 

(4) the absence of any overadvance as a result of such borrowing, and

 

(5) after giving pro forma effect to any borrowing and any use of proceeds
thereof, the aggregate amount of unrestricted cash and cash equivalents of the
Borrowers and Guarantors (exclusive of any (i) cash contained in any escrow
accounts, payroll accounts, tax withholding accounts, trust or fiduciary
accounts held exclusively for the benefit of third persons or employee wage and
benefit accounts and (ii) other amounts permitted to be paid by the Company or
its Restricted Subsidiaries in accordance with the Definitive Documentation for
which the Company or its Restricted Subsidiaries has issued checks or has
initiated wires or ACH transfers (but which amounts have not, as of such time,
been subtracted from the balance in the relevant account of the Company or its
Restricted Subsidiary as of such date of determination)) shall not exceed
$50,000,000.

    Representations and Warranties: Substantially similar to the Pre-Petition
ABL Credit Agreement, subject to the Documentation Principles.

 



7

 

 

Affirmative Covenants:

Substantially similar to the Pre-Petition ABL Credit Agreement, subject to the
Documentation Principles; provided that the following modifications will be
made:

 

1. The definition of “Enhanced Reporting Period” shall be amended and restated
in its entirety as follows:

 

““Enhanced Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 20% of the Line Cap and (ii)
$80,000,000 and (b) ending when Availability shall have been greater than the
greater of (i) 20% of the Line Cap then in effect and (ii) $80,000,000 for a
period of 30 consecutive days.”

 

2. The definition of “Payment Conditions” shall be amended and restated in its
entirety as follows:

 

“Payment Conditions” means, at the time of determination with respect to a
specified transaction or payment, that (a) no Default or Event Default then
exists or would arise as a result of the entering into of such transaction or
the making of such payment, and (b) on a Pro Forma Basis after giving effect to
such transaction or payment and any incurrence or repayment of Indebtedness in
connection therewith, both (I) Availability on such date and for each of the 90
days preceding such transaction or payment is equal to or greater than the
greater of (x) $80,000,000 and (y) 20% of the Line Cap and (II) the Fixed Charge
Coverage Ratio for the most recently ended four fiscal quarter period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 5.01(a) or (b) is at least 1.1 to 1.0; provided that, in each case,
Parent shall have delivered to the Administrative Agent a reasonably detailed
calculation of such Availability and, if applicable, the Fixed Charge Coverage
Ratio. In connection with any transaction, event, or payment subject to Payment
Conditions, the Lead Borrower shall have delivered a customary officer’s
certificate to the Administrative Agent certifying as to compliance with the
requirements of clauses (a) and (b), together with reasonably detailed
supporting calculations therefor.

 

3. The definition of “Reduced Availability Period” shall be amended and restated
in its entirety as follows:

 

““Reduced Availability Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap and
(ii) $40,000,000 and (b) ending when Availability shall have been greater than
the greater of (i) 12.5% of the Line Cap then in effect and (ii) $40,000,000 for
a period of 30 consecutive days.”

 

4. The definition of “Weekly Reporting Period” shall be amended and restated in
its entirety as follows:

 

““Weekly Reporting Period” means any period (a) commencing at any time when
Availability shall be less than the greater of (i) 12.5% of the Line Cap then in
effect and (ii) $40,000,000 and (b) ending when Availability shall have been
greater than the greater of (i) 12.5% of the Line Cap then in effect and (ii)
$40,000,000 for a period of 30 consecutive days.”

 



8

 

 

 

5. Section 5.12(a) shall be amended and restated in its entirety as follows:

 

“(a) at any time after Availability shall have been less than the greater of (i)
20% of the Line Cap then in effect and (ii) $60,000,000 for three (3)
consecutive Business Days, the Administrative Agent may request a second
appraisal in the then-current twelve-month period,”

 

6. Section 5.13(a) shall be amended and restated in its entirety as follows:

 

“(a) at any time after Availability shall have been less than the greater of (i)
20% of the Line Cap then in effect and (ii) $60,000,000 for three (3)
consecutive Business Days, the Administrative Agent may elect to conduct a
second field examination in the then-current twelve-month period,”

    Negative Covenants: Substantially similar to the Pre-Petition ABL Credit
Agreement, subject to the Documentation Principles and subject to customary and
usual exceptions, qualifications and “baskets” to be mutually agreed and set
forth in the Exit Credit Agreement; provided that so long as the Payment
Conditions are met the Company shall be permitted to make unlimited restricted
payments, investments, junior debt payments, asset dispositions and incur debt
and liens (so long as any such liens are junior in priority to those granted to
the Collateral Agent with respect to the ABL Priority Collateral (as defined in
the Intercreditor Agreement) subject to satisfactory intercreditor agreements
acceptable to the Agents).     Financial Covenant:

1. From the Conversion Date until the date that is the first anniversary of the
Conversion Date, the Loan Parties will not permit Availability at any time to be
less than the greater of (i) 10% of the Line Cap and (ii) $40,000,000.

 

2. From and after the first anniversary of the Conversion Date, the Loan Parties
will not permit the Fixed Charge Coverage Ratio for any period of four fiscal
quarters ending immediately prior to the occurrence of a Covenant Period for
which financial statements have been, or were required to be, delivered pursuant
to Section 5.01 of the Credit Agreement, to be less than 1.00 to 1.00.

 

The definition of “Covenant Period” shall be amended and restated in its
entirety as follows:

 

““Covenant Period” means any period (a) commencing on any date when Availability
shall have been less than the greater of (i) 10% of the Line Cap and (ii)
$40,000,000 and (b) ending on the first day thereafter when Availability shall
have been at least the greater of (i) 10% of the Line Cap then in effect and
(ii) $40,000,000 for at least 30 consecutive days.”

 



9

 

 

Unrestricted Subsidiaries: Usual and customary for transactions of this type,
subject to the Documentation Principles.     Events of Default: Usual and
customary for transactions of this type, subject to the Documentation
Principles.     Voting: Usual and customary for transactions of this type,
subject to the Documentation Principles.     Required Lenders Lenders having
aggregate Credit Exposure and unused Exit Revolving Commitments representing
more than 50% of the sum of the total Credit Exposure and unused Exit Revolving
Commitments at such time.     Intercreditor Agreement: Usual and customary for
transactions of this type, subject to the Documentation Principles and based on
that certain Intercreditor Agreement, dated as of June 18, 2014, among the
Pre-Petition Agent, the Pre-Petition Term Agent, and the other parties thereto,
except as otherwise agreed by the Administrative Agent and the Lenders.     Cost
and Yield Protection: Usual and customary for transactions of this type, subject
to the Documentation Principles.     Defaulting Lenders: Usual and customary for
transactions of this type, subject to the Documentation Principles.    
Assignments and Participations: Usual and customary for transactions of this
type, subject to the Documentation Principles.        Expenses and
Indemnification: Usual and customary for transactions of this type, subject to
the Documentation Principles (including, but limited to, the reasonable fees and
expenses of no more than one primary U.S. counsel and one primary Canadian
counsel to the Lenders and the Agents, which counsel shall be Morgan Lewis &
Bockius LLP and McMillan LLP, and local bankruptcy counsel).     Governing Law
and Forum: New York except as to certain collateral documents to be governed by
local law.

 



10

 

 

ANNEX I to
EXHIBIT G

 

INTEREST RATES:

The interest rates per annum applicable to the Exit Revolving Loans denominated
in Dollars will be (i) (a) the Adjusted LIBO Rate (subject to a “floor” of
0.75%), plus (b) the Applicable Rate (as hereinafter defined) (such loans herein
referred to as “Eurodollar Exit Revolving Loans”) or, at the option of the
Borrowers, (ii) (a) the Alternate Base Rate plus (b) the Applicable Rate (such
loans herein referred to as “ABR Exit Revolving Loans”). “Applicable Rate” means
a percentage per annum to be determined in accordance with the applicable
pricing grid set forth below, based on average daily availability for the
preceding fiscal quarter for which the calculation is being made.

 

The Canadian Borrower may elect that the Canadian Dollar Exit Revolving Loans
comprising each borrowing bear interest at a rate per annum equal to (a) the
Canadian Prime Rate (such loans herein referred to as “Canadian Prime Rate Exit
Revolving Loans”) plus the Applicable Rate or (b) the CDOR Rate (such loans
herein referred to as “CDOR Exit Revolving Loans”) plus the Applicable Rate.

 

The Borrowers may select interest periods of one, two, three or six (or twelve
with applicable Lender consent) months for Eurodollar Exit Revolving Loans. The
Canadian Borrower may select interest periods of one, two, three or six months
for CDOR Exit Revolving Loans. Interest on Eurodollar Exit Revolving Loans and
CDOR Exit Revolving Loans shall be payable at the end of the selected interest
period, but no less frequently than quarterly. Interest on ABR Exit Revolving
Loans and Canadian Prime Rate Exit Revolving Loans shall be payable on the first
business day of each calendar month.

 

Each Swing Line Loan shall be denominated in Dollars or Canadian Dollars and
bear interest at the Alternate Base Rate plus the Applicable Rate for ABR Exit
Revolving Loans under the Exit Revolving Facility.

 

If any principal of or interest on any Exit Revolving Loan or any fee or other
amount payable by the Borrowers is not paid when due (after giving effect to any
applicable grace period), whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Exit Revolving Loan, 2% per annum plus the rate otherwise applicable to such
Exit Revolving Loan or (ii) in the case of any other amount, 2% per annum plus
the rate applicable to ABR Exit Revolving Loans (or Canadian Prime Rate Exit
Revolving Loans if such Exit Revolving Loan is denominated in Canadian Dollars).

 



 

 

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the rate of interest publicly announced by the Administrative Agent as
its prime rate in effect at its principal office in New York City (the “Prime
Rate”) on such day, (b) the NYFRB Rate in effect on such day plus ½ of 1% per
annum and (c) the Adjusted LIBO Rate on such day for a deposit in dollars with a
maturity of one month plus 1% per annum.

 

“Adjusted LIBO Rate” means the London interbank offered rate as administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate), as adjusted for statutory reserve requirements.
The Loan Documents shall incorporate LIBO Rate replacement language consistent
with the LIBO Rate replacement provisions proposed by the Alternative Reference
Rate Committee, subject to the approval of the Borrowers and in accordance with
JPMorgan Chase Bank, N.A. approved in-house requirements and regulatory
guidelines.

 

“Canadian Prime Rate” means, on any day, the rate determined by the
Administrative Agent to be the higher of (i) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any the above rates shall be less than zero, such
rate shall be deemed to be zero. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

 

“CDOR Rate” means, for an interest period equal to one, two, three or six months
(as selected by the Canadian Borrower), the Canadian deposit offered rate which,
in turn means on any day the sum of (a) the annual rate of interest determined
with reference to the arithmetic average of the discount rate quotations of all
institutions listed in respect of the relevant interest period for Canadian
Dollar-denominated bankers’ acceptances displayed and identified as such on the
“Reuters Screen CDOR Page” as defined in the International Swaps and Derivatives
Association, Inc. definitions, as modified and amended from time to time (the
“CDOR Screen Rate”), as of 10:00 a.m. Toronto local time on the first day of the
applicable interest period and, if such day is not a business day, then on the
immediately preceding business day (as adjusted by the Administrative Agent
after 10:00 a.m. Toronto local time to reflect any error in the posted rate of
interest or in the posted average annual rate of interest) plus (b) 0.10% per
annum; provided that (x) if the CDOR Screen Rate shall be less than 0.75%, such
rate shall be deemed to be 0.75% and (y) if the CDOR Screen Rate is not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise CAD
Dollars for the applicable interest period as of 10:00 a.m. Toronto local time
on such day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a business day, then as quoted by
the Administrative Agent on the immediately preceding business day.

 



 

 

 

PRICING GRID:

(a)   From and after the Conversion Date until the date on which the compliance
certificate is delivered in accordance with the terms of the Exit Credit
Agreement for the first full fiscal quarter of the Company after the Conversion
Date, the percentage per annum set forth in Level III of the pricing grid below;
and

 

(b)   at all times after the compliance certificate is delivered in accordance
with the terms of the Exit Credit Agreement for the first full fiscal quarter of
the Company after the Conversion Date, the applicable percentages per annum set
forth in the pricing grid below, in each case based on the average daily
availability for the preceding fiscal quarter for which the calculation is being
made:

 

  Level Average Daily
Availability Applicable
Margin for
Eurodollar/
CDOR Exit
Revolving Loans Applicable
Margin for
ABR/
Canadian
Prime Rate
Exit Revolving
Loans   I Greater than  66.7% of the Line Cap 2.25% 1.25%   II Greater than or
equal to 33.3% of the Line Cap but less than or equal to 66.7%  of the Line Cap
2.50% 1.50%   III Less than 33.3% of the Line Cap 2.75% 1.75%

 



 

 

 

CALCULATION OF INTEREST AND FEES:

 

All calculations of interest and fees shall be made on the basis of actual
number of days elapsed in a 360 day year, except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
Changes to the pricing grid level shall be based on average daily availability
for the preceding fiscal quarter for which the calculation is being made.

    UNUSED LINE FEE:

Commencing on the Conversion Date, an unused line fee (the “Unused Line Fee”)
shall be payable on the average daily unused portions of the commitments under
the Exit Revolving Facility at a rate equal to 0.30% per annum.

 

The Unused Line Fee shall be payable in arrears on the first Business Day of
each January, April, July and October, commencing on the first such date to
occur after the Conversion Date, and on the date on which the Exit Revolving
Commitments terminate.

    LETTER OF CREDIT FEES:

Letter of Credit fees shall be payable on the maximum amount available to be
drawn under each outstanding Letter of Credit at a rate per annum equal to the
Applicable Margin for Eurodollar Exit Revolving Loans.

 

In addition, a fronting fee shall be payable at a rate per annum equal to an
amount equal to 0.125%. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of the next succeeding month, commencing on the first such date to
occur after the Conversion Date; provided that all such fees shall be payable on
the date on which the Exit Revolving Commitments terminate and any such fees
accruing after the date on which the Exit Revolving Commitments terminate shall
be payable on demand.

 



 

 